Citation Nr: 9936164	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-01 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected left eyelid chalazion removal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

The veteran's service-connected left eyelid chalazion removal 
is asymptomatic.  


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for the service-connected left eyelid chalazion 
removal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.118 
including Diagnostic Codes 7800, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records include the report of a September 
1956 enlistment examination which noted defective vision, 
both eyes.  During service, the veteran had two chalazia 
surgically removed from the left upper eyelid.  The report of 
a September 1958 separation examination noted visual acuity 
of 20/30, corrected to 20/20 for each eye.  

In a November 1970 rating action, service connection was 
granted and a noncompensable rating assigned for removal of a 
chalazion on the left eyelid.  In a November 1993 rating 
action, the RO continued the noncompensable evaluation, 
rating the veteran's left eye disorder under the provisions 
of 38 C.F.R. § 4.118, Diagnostic Codes 7899-7819.

The veteran submitted a claim for increase in July 1997 and 
noted that he had to use eyedrops constantly.  

The report of an August 1997 VA examination included the 
veteran's report that he had a recurrent chalazion on the 
left upper eyelid, which recurred one to two times per month.  
Physical examination and diagnostic testing yielded diagnoses 
of ptosis, both eyes, obscuring vision; history chalazion, 
recurrent (none at examination); and presbyopia.  

In the rating action presently on appeal, the RO denied the 
veteran's claim for a compensable evaluation.  The veteran 
disagreed with that determination and reported that his left 
eye is constantly swollen and causes pain.  He reported that 
he took aspirin for pain at least twice a day and used eye 
drops to easy the burning sensation.  

Medical evidence of record also includes the report of a May 
1997 Disability Determination Evaluation prepared by a 
private physician.  The veteran's chief complaints were noted 
to be increased difficulty with driving and glare at night.  
The veteran's visual acuity was reported as uncorrected 20/50 
minus in the right eye and 20/60 in the left.  The physician 
also noted that the veteran had a fairly significant ptosis, 
left greater than right with palpebral fissures approximately 
five on both sides.  Visual fields were noted to demonstrate 
a superior visual cut in both eyes which was likely 
consistent with ptosis.  The physician's impression was that 
the veteran had a significant refractive error as well as 
presbyopia and ptosis which affected his superior field.  

In a May 1999 statement, the veteran reported that he had 
recently sought treatment at the VA ophthalmology clinic.  
The RO obtained records pertaining to the appointment 
referred to by the veteran.  A May 1999 chart extract 
included a finding of no chalazion, left eye and an 
assessment of recurrent chalazion and the notation that the 
veteran had been using warm compresses, such that the 
condition had decreased.  Additional diagnoses included 
floppy eyelids and the comment that the veteran sleeps on his 
left side and "possibly irritates eyelid," as well as mild 
blepharitis/Meibomianitis.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that the matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

The RO has evaluated the veteran's service-connected left eye 
lid chalazion as noncompensably disabling and assigned 
Diagnostic Codes 7899-7819.  When an unlisted condition, such 
as a chalazion, is encountered, it will be permissible to 
rate that condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

When an unlisted condition is encountered, requiring rating 
by analogy, the diagnostic code number (an arbitrary number 
for the purpose of showing the basis of the evaluation 
assigned) will be "built up" as follows:  the first 2 
digits will be selected from that part of the schedule most 
closely identifying the part, or system of the body involved; 
the last 2 digits will be "99" for all unlisted conditions.  
38 C.F.R. § 4.27.

Diagnostic codes which are potentially applicable in the 
instant case include those pertaining to scars under the 
provisions of 38 C.F.R. § 4.118.  Under Diagnostic Code 7800, 
moderately disfiguring scars of the head, face or neck, 
warrant a 10 percent evaluation.  Slight disfigurement is 
assigned a noncompensable evaluation.  Scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation under Diagnostic Code 7804.  
Other scars are rated on limitation of function of part 
affected.  Diagnostic Code 7805.

With regard to diagnostic codes pertaining to impairment of 
visual acuity, the Board finds no medical evidence that the 
veteran's currently demonstrated visual impairment, to 
include ptosis, is related to the service-connected left 
eyelid disorder.  The report of the September 1956 enlistment 
examination included a finding of defective vision and there 
is no indication in the record that any change in the 
veteran's visual acuity is related to the chalazia excised 
during service.  Thus, the Board has not considered rating 
the veteran's service-connected eyelid disorder under the 
criteria pertaining to visual impairment.  

Based upon a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for increase.  The report of the August 1997 VA examination 
included the finding that the left eye chalazion was not 
present at the time of the examination.  A similar finding 
was noted in the May 1999 VA chart entry.  Furthermore, there 
is no evidence of a moderately disfiguring or tender and 
painful scar on the left eyelid.  As to impairment of 
function of the left eyelid, the Board notes the diagnosis of 
ptosis; however, that condition affects both eyes and has not 
been attributed to the service-connected chalazion.  The 
Board is aware of the veteran's complaints of eye pain and 
burning sensation; however, neither the August 1997 VA 
examination nor the more recent VA consultation disclosed any 
left eye functional impairment related to the chalazion.  


ORDER

An increased rating for the service-connected left eyelid 
chalazion removal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

